DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin Moynihan on 19 January 2022.

The application has been amended as follows:
In claim 1, on line 31, please change “CL” to --CL--.
In claim 1, on line 31, please change “CS” to --CS--.
In claim 1, on line 32, please change “KN” to --KN--.
In claim 1, on line 32, please change “KT” to --KT--.
In claim 1, on line 33, please change “di” to --di--.
In claim 1, on line 34, please change “рi” to --рi--.
In claim 5, on line 30, please change “CL” to --CL--.
In claim 5, on line 30, please change “CS” to --CS--.
In claim 5, on line 31, please change “KN” to --KN--.
In claim 5, on line 31, please change “KT” to --KT--.
In claim 5, on line 32, please change “di” to --di--.
рi” to --рi--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Applicant will submit a new set of drawings cleaning up the lines in the figures so that they comply with 37 CFR 1.84(l) which requires “Every line, number and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined”. Applicant will also correct Figure 2 so that it complies with 37 CFR 1.84(p)(3) which states numbers, letters and reference characters “should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct”. Applicant will provide a blank space in the shading around the letters found in the hatched area of Figure 2.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
Claims 1-3, 5-7, and 9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 5, the prior art of record fails to teach and/or suggest a method of measuring adhesive strengths of a substrate and a thin film suing a sound wave measured from a thin film structure on which the thin film is formed on the substrate through an electronic calculator, the method comprising, in combination with the other recited steps, the calculation of the longitudinal wave velocity and the shear wave velocity of the second thin film according to the stiffness constant by varying the stiffness constant of the second thin film and 

    PNG
    media_image1.png
    275
    253
    media_image1.png
    Greyscale

(here, CL and CS are sound wave velocities of the longitudinal wave and the shear wave, KN and KT are a normal stiffness constant and a tangential stiffness constant, di is a thickness of the second thin film, and рi is a density of the second thin film).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855